PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/814,442
Filing Date: 16 Nov 2017
Appellant(s): Curran et al.



__________________
Ronald Krosky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/12/2020 from which the appeal is taken is being maintained by the Examiner.

(2) Response to Argument
	The Appellant has argued with respect to claim 2 (pages 8-10 of the Brief) that the combination of KOTYLAR and KAESER would not meet the limitation of “where the gasket is disposed directly between the tip and the plate such that the gasket physically touches the plate on a first side and the tip on the opposite side”.  This argument has been fully considered and is not persuasive.  The Appellant has argued that this requires the gripper to be outside the device and thus causes “the grippers to be modified outside their principle of operation” (page 10 of the Brief).  The Examiner respectfully disagrees.  This modification only requires a swapping of the position of the gripper and the gasket which is the configuration taught by KAESER.  The tip of KAESER has been defined as all of the structure from plate 5 to the left in FIG. 4.  Therefore the configuration of KAESER meets this limitation because the gasket (6 in FIG. 5) is disposed directly between the tip (starting at 5) and the plate (5’), and one skilled in the art would be motivated to make such a swap since it will mean pressurizing more of the device under test as set forth in the Final Rejection.
	The Appellant has argued with respect to claim 15 (page 11 of the Brief) that all of the structure from plate 44 to the right in FIG. 5 of KOTYLAR cannot be considered “the tip” as the Examiner has defined it.  This argument has been fully considered and is not persuasive.  The Appellant then uses this as a basis to argue that KOTYLAR therefore does not disclose the limitation of the tip having “a cross sectional area that is approximately equal to an interior cross sectional area of the device…” as recited in claim 15.  There is no reason why all of the structure from plate 44 to the right in KOTYLAR cannot be considered the tip.  No special definition is given to the word tip in 
	The Appellant has argued with respect to claims 2, 15, and 22 (page 12-13 of the Brief) that KOTYLAR does not disclose “pulling the tip”.  This argument has been fully considered and is not persuasive.  The Appellant has argued that the plate cannot be part of the tip, therefore this limitation is not met.  It has already been shown how the Examiner’s definition for the tip is valid, however assuming arguendo that the tip was not defined as all of the structure from plate 44 to the right in FIG. 5 of KOTYLAR, but was instead some smaller structure like just the nut and end of the rod to the right of plate 44, this structure is still going to be pulled closer to the securer (48) when the leak tester is tightened.  The invention of the present application and that of KOTYLAR work in the exact same way and when securer 48 is tightened, the tip, no matter how it is defined, will be pulled closer to the securer as the gasket is compressed.
	The Appellant has argued with respect to claims 7 and 15 (page 13 of the Brief) that the two limitations of the “cross sectional area of the tip is less than the interior cross sectional area of the device” and the “cross sectional area is approximately equal to an interior cross sectional area of the device” are mutually exclusive and therefore KOTYLAR can only be relied upon to disclose one of these limitations.  This argument 
	The Appellant has argued with respect to claim 24 (page 14-15 of the Brief) that VAN NEST does not teach “where the supply comprises a controller configured to send an instruction to the regulator”.  This argument has been fully considered and is not persuasive.  The Examiner maintains that this limitation is met by para. 47 of VAN NEST as quoted on page 15 of the Brief.  Specifically VAN NEXT states "where the mass flow meter controls the pressure in a discrete or quantized manner, for example, by opening and closing a valve controlling a source of pressurized gas at a constant pressure that is higher than the target pressure."  A valve connected to a source of pressure to open and close to let pressure through is a regulator.  Controlling said valve/regulator means sending an instruction to it.  The Appellant has also argued that 
	The Appellant has argued with respect to claim 24 (page 16 of the Brief) that VAN NEST does not teach the limitation of an instruction that “is an amount of the gas to supply and a gas pressure at which the gas is to be supplied”.  This argument has been fully considered and is not persuasive.  When the mass flow meter of VAN NEST “controls the pressure in a discrete or quantized manner, for example, by opening and closing a valve controlling a source of pressurized gas at a constant pressure that is higher than the target pressure” as recited in para. 47 it is controlling the amount of gas supplied and the pressure.
	The Appellant has argued with respect to claim 25 (page 16-17 of the Brief) that RIDGWAY does not teach the limitation of a pressure sensor that is part of the leak tester.  This argument has been fully considered and is not persuasive.  The Appellant’s position is that the pressure sensor of RIDGWAY is part of the source/supply and not part of the leak tester.  The Appellant’s argument rests on the assertion that the “supply” of claim 22 from which claim 25 depends is separate from the leak tester.  However, the preamble of claim 22 simply states “a leak tester…comprising:” There is nothing to differentiate any of the following structure in the entirety of claim 22 as not being a part of the leak tester.  On a practical note it would be impossible to run a leak test without 
	The Appellant has argued with respect to claim 25 (page 18-19 of the Brief) that VAN NEST does not teach “a determination component configured to determine if the device has a leak based, at least in part, on the device pressure level”.  This argument has been fully considered and is not persuasive.  The Applicant states “that something is done automatically does not… teach a determination component”.  The Examiner respectfully disagrees. If something is being done, by a structure, then whatever structure is performing that determination can be considered a “determination component”.  Para. 52 of VAN NEST states that “any combination of clamping the conduit, unclamping the conduit, leak testing the conduit, or recording the results” can be automated. This is the entire process. Leak testing the conduit includes applying the pressure and determining whether it is leaking based on the pressure readout.  Therefore since VAN NEST teaches determining leaks based on pressure (para. 11) and teaches automating this process (para. 52), he inherently teaches “a determination component configured to determine if the device has a leak based, at least in part, on the device pressure level”.
	The Appellant has argued with respect to claim 26 (page 19-20 of the Brief) that RIDGWAY does not teach a visual indicator that is part of the leak tester but instead teaches a visual indicator that is part of the source.  This argument has been fully considered and is not persuasive.  For the same reasons set forth above with respect to claims 22 and 25, there is no reason that the source would not be considered part of the leak tester, therefore RIDGWAY meets this limitation.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATHANIEL J KOLB/Examiner, Art Unit 2856                                                                                                                                                                                                        
Conferees:
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856    

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                           
                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.